DETAILED ACTION
This action is responsive to the application No. 16/845,683 filed on April 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat No. 10,658,244 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Vernon Guthrie on February 14, 2022.
The application has been amended as follows: 
In the claims:

Claim 11. (Currently Amended)
The method of manufacturing a semiconductor device of claim 1, wherein adjacent ones of the plurality of protruding patterns are spaced apart from each other at the second interval in [[the]]a second direction.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein a first interval between the plurality of protruding patterns and the plurality of fin-shaped active regions is greater than a second interval between two adjacent ones of the plurality of fin-shaped active regions, and wherein first and second ends of one of the plurality of protruding patterns are in contact with first and second lower ends of first and second sidewalls of the device region, respectively” in combination with the additionally claimed features. 
Regarding independent Claim 12 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein a longitudinal dimension of a first portion of one of the plurality of protruding patterns is in the first direction and a longitudinal dimension of a second portion of the one of the plurality of protruding patterns is in a third direction oblique to the first direction and the second direction” in combination with the additionally claimed features. 
Regarding independent Claim 17 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the plurality of protruding patterns and the plurality of fin-shaped active regions are spaced apart from each other at a second pitch in the second direction, the second pitch being greater than the first pitch, wherein a lower end of the sidewall of the device region comprises a first lower end of a first sidewall of the device region, and wherein the one of the plurality of protruding patterns extends from the first lower end of the first sidewall to a second lower end of a second sidewall of the device region.” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892